Per Curiam.
—This cause coming on to be heard upon an application to amend the prayer of the petition for alternative writ of mandamus, upon due consideration the application must be denied on the following grounds:
1st. Because the amended petition does not allege any facts to show that said alternative writ will result in the securing of any remedial good to the relator, or will secure him in any right of which he has been deprived.
2nd. Because the prayer of said amended petition seeks an alternative writ commanding the respondents positively to recanvass a certain named return from one county, viz., Alachua, and leaving it to their option and discretion to recanvass or not at their discretion the amended and corrected returns from that and other counties that may be before them, as to which matters said Board has no discretion.
The application is hereby denied.